NOTICE OF ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, suggest or render obvious an autoclave having a plenum configured to receive the plenum flow through an inlet and to release the plenum flow through a plurality of outlets, wherein a cross section of the plenum orthogonal to the longitudinal axis decreases continuously in an area over which the plenum flow is released in combination with the other claimed structural limitations.  The closest prior art of record was determined to be Taricco (US 2008/0317647) as previously discussed in the previous Office Actions, and Alden et al. (US 5,180,898) which discloses a conveyor oven wherein the upper plenum tapers over an area where the plenum flow is released in order to evenly cook food within the oven.  However, the Examiner holds that one of ordinary skill in the art would not have been motivated to have combined the teachings of Taricco and Alden et al. and, further, would not have arrived at the claimed invention as Taricco solves the problem of even heating of contents of the autoclave through the use of valved openings in the plenum.  Additionally, as oven of Alden et al. is a continuous conveyor, the plenum is in a different configuration than the plenum disclosed by Taricco.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774